Title: To James Madison from Elbridge Gerry, 9 [November] 1801
From: Gerry, Elbridge
To: Madison, James


Dear Sir:Cambridge, 9th May [November], 1801.
Enclosed is a letter from Capt. Nathl Fellowes, a firm republican & one of the wealthiest merchants of Boston, being the copartner also of Mr. Brown, who received an appointment under the present government. Capt. Fellowes I am acquainted with but am a stranger to the gentlemen mentioned in his letter: The former of them indeed, Mr. Cushing, has called on me, & stated, that in a conference with yourself, he had received the promise of your interest for his appointment to the consulate of the Havannah, when vacant, that his present circumstances render it ineligible on his part, and that Mr. N. Fellowes friend is well qualified as a merchant to fill the office. From the facts stated & with others as your station will enable you to attain, you will be enabled I presume, in case of a vacancy & a competition for the office, to judge of the relative merits & pretensions of the several applicants. I have the honor to remain, Dear Sir with the highest esteem and respect your friend & very humble servant
E. Gerry
 

   Printed copy (Autograph Letters and Autographs of the Signers of the Declaration of Independence in the Possession of George C. Thomas [Philadelphia, 1908]). Misdated (see JM to Gerry, 22 Dec. 1801).


   The letter appears to have been Fellowes’s of 4 Nov. 1801, recommending his nephew Nathaniel Fellowes, Jr. (Perez Morton to JM, 25 June 1806 [DNA: RG 59, LAR, 1801–9]; Boston Columbian Centinel, 14 May 1806).


   “Morton” in printed copy.



   The reference may be to Samuel Brown, who was appointed naval agent in Boston in April 1801 (Kline, Papers of BurrMary-Jo Kline, ed., Political Correspondence and Public Papers of Aaron Burr (2 vols.; Princeton, N.J., 1983)., 1:559 n. 3).


   This was Dorchester merchant George Augustus Cushing, who called on JM in May (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (2 vols. to date; Charlottesville, Va., 1986—)., 1:195; Boston Columbian Centinel, 27 June 1801, 26 Jan. 1811).

